Citation Nr: 1518988	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with degenerative disc disease (low back disability).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to March 1992.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was first raised by the record in a February 2012 notice of disagreement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In April 2011, the RO granted service connection for an anxiety disorder and for a low back disability with an effective date of January 25, 2010, the date of the Veteran's claim.  The RO assigned a 30 percent rating for the Veteran's anxiety disorder and a 20 percent rating for his low back disability.  The Veteran timely appealed this decision arguing that his disabilities were more severe than the disability ratings reflected.

Prior to deciding the Veteran's claims, the Board finds a remand is required to obtain outstanding medical records and to afford the Veteran new and contemporaneous VA examinations.

First, the Board notes that the Veteran has multiple diagnoses for psychiatric disorders in the record.  Accordingly, the Veteran's claim has been recharacterized more broadly on the title page as entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).

At his May 2014 hearing before the Board, the Veteran reported that he continues to receive ongoing treatment from VA for his psychiatric and low back disabilities and that his next appointment with VA was scheduled for June 2014.  The Board notes that the claims file only contains VA medical records through March 2010 and the electronic claims file contains very limited records from May 2014, which were submitted by the Veteran.  On remand, the RO must obtain all outstanding VA medical treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Veteran further indicated at his hearing that in the past few years he has attempted suicide five times and was hospitalized following those attempts.  He stated he was hospitalized at St. John's Hospital in Oakland County, Michigan; William Beaumont Hospital in Royal Oak, Michigan; Mecosta County General Hospital; and at the VA Hospital in Detroit.  Although the Veteran did submit May 2012 treatment records from St. John's Hospital, it is not clear if he was hospitalized there on more than one occasion.  On remand, the RO must obtain authorizations from the Veteran and request all outstanding private medical records.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran also stated at his hearing that he had received Social Security Administration (SSA) disability benefits for two months, which were cut off when his VA pension kicked in.  On remand, the RO must obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records).

The Veteran last underwent VA examinations for his psychiatric and low back disabilities in January 2011, over four years ago.  Since those examinations, the Veteran has reported more severe symptoms than his assigned disability ratings currently reflect and continues to assert his disabilities are worse than they are currently rated.  Accordingly, the Board finds that new and contemporaneous VA examinations are required to assess the current severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board recognizes that people in general are often uncomfortable discussing mental health issues, particularly with physicians whom they have not been receiving treatment from on a regular basis.  In light of this, some veterans have been known to downplay their symptoms at VA psychological examinations.  Accordingly, the Board requests that the examiner encourage the Veteran to be forthright in discussing the symptoms of his psychiatric disability and in how these symptoms affect his daily life.

Finally, the Board notes that in July 2014 the Veteran's accredited agent sent a letter to VA indicating his office had relocated and advising VA of his new address.  The Veterans Appeals Control and Location System (VACOLS) still lists the agent's old address.  On remand, the RO must update VACOLS with the agent's current address to ensure the agent receives timely and proper notice from VA regarding the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Per the July 2014 letter from the Veteran's accredited agent, the RO must update VACOLS to reflect the agent's new office address.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request private medical records from:

(a)  St. John's Hospital in Oakland County, Michigan;

(b)  William Beaumont Hospital in Royal Oak, Michigan;

(c)  Mecosta County General Hospital; and 

(d)  any other medical providers or facilities identified by the Veteran.

The RO must also obtain all outstanding VA medical records and SSA records and associate them with the Veteran's electronic claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above medical records are obtained to the extent they are available, the Veteran must be afforded an examination to determine the current severity of his service-connected low back disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must also take into account the Veteran's lay statements regarding his low back disability, to include that he has experienced shooting pain through his buttocks and that he has been prescribed periods of bed rest due to back pain.

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the Veteran's service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must consider and comment on whether there are any neurological manifestations associated with the Veteran's low back disability, to include, but not limited to, radiculopathy of the extremities.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.

4.  The Veteran must also be afforded the appropriate VA examination to determine the current severity of his service-connected psychiatric disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The Board requests that the examiner encourage the Veteran to be forthright in discussing the symptoms of his psychological disorder and how these symptoms have affected his daily life.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric disorder symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.



No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

